Citation Nr: 0217826	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  02 01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1976 to May 
1978.

This matter comes to the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a compensable rating for 
residuals of a right inguinal hernia repair.


FINDING OF FACT

The veteran has a well-healed right herniorrhaphy scar 
that is not shown to be symptomatic and there is no 
evidence of further herniation.


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
right inguinal hernia repair is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 7338 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The final rule implementing the VCAA was 
published on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim.  An 
August 2001 letter to the veteran has specifically 
notified him exactly what evidence he must provide and 
what the VA would do to assist with development of 
evidence necessary to support his claim.  

The record reflects that all evidence identified has been 
obtained.  The Board finds that the notice and duty to 
assist provisions of the VCAA, and the implementing 
regulations have been satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

A right inguinal hernia was noted on the veteran's May 
1978 service separation examination.  He underwent a right 
inguinal hernia repair at a VA Medical Center in September 
1978.  The residuals of the right inguinal hernia repair 
have been rated as 0 percent since 1979.

There is no medical evidence to suggest any recurrence of 
a right inguinal hernia since the veteran recovered from 
the surgical repair in 1978.  A July 1999 VA examination 
noted a well-healed 6-inch scar in the right groin with no 
local tenderness or other findings.

The veteran's current claim for an increased rating for 
residuals of a right inguinal hernia was received in 
August 2001. 

He received treatment at a VA outpatient clinic from 1999 
to 2001 for unrelated disorders.

On a September 2001 VA examination, the veteran complained 
of right foot pain that he thought was related to his 
right inguinal hernia repair.  The examination showed no 
inguinal hernias.  A well-healed inguinal hernia scar was 
noted.  

The veteran testified before the undersigned member of the 
Board at a travel Board hearing in July 2002.  He said 
that he was not ongoing any treatment for residual of the 
right inguinal hernia repair.  He said he had discomfort 
with lifting and walking on a daily basis, and said that 
he felt hesitant in activities because his hernia might 
return.

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A noncompensable evaluation is warranted for a small 
reducible inguinal hernia; for one that is without true 
hernia protrusion; and for any preoperative inguinal 
hernia that is remediable.  A 10 percent evaluation is 
appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  

The recent VA examination showed no recurrence of the 
hernia.  Additionally, the surgical scar was well healed 
and the veteran had no complaints relative to this scar. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 
zero percent for status post right inguinal hernia repair, 
and the claim is denied.  The benefit-of-the-doubt 
doctrine is not for application because the preponderance 
of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased (compensable) rating for residuals of a right 
inguinal hernia repair is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

